Krausman, J.
(dissenting). I disagree with the majority’s conclusion that CPLR 214-c operates to revive the plaintiff’s long expired causes of action, and, accordingly, would vote to affirm the Supreme Court’s dismissal of the complaint insofar as asserted against the respondents.
In New York, an action to recover damages for personal injuries must be commenced within three years from the date of accrual (CPLR 203 [a]; 214 [5]). As a general rule, a cause of action does not accrue until an injury is sustained (see, Snyder *46v Town Insulation, 81 NY2d 429, 432; Schmidt v Merchants Desp. Transp. Co., 270 NY 287, 300-301). While the general rule is easily stated, its application often presented difficulties for the courts in those toxic tort cases where a plaintiff was exposed to a harmful substance, but did not discover his or her injuries until many years after the initial exposure. In such cases, the Court of Appeals traditionally held that when a toxic substance was introduced into the body, there was an immediate injury, and thus the Statute of Limitations began to run at the time of exposure (see, Matter of Steinhardt v Johns-Manville Corp., 54 NY2d 1008, cert denied 456 US 967; Thornton v Roosevelt Hosp., 47 NY2d 780; Schwartz v Heyden Newport Chem Corp., 12 NY2d 212, cert denied 374 US 808). Although the date of exposure rule was often criticized because it required "negligence and products liability causes of action to be brought before a plaintiff could reasonably know of their existence and very likely before any medically cognizable injury ha[d] occurred” (see, e.g., Fleishman v Lilly & Co., 62 NY2d 888, 891, [Cooke, Ch. J., dissenting], cert denied 469 US 1192), the Court of Appeals concluded that the impetus for departure from the established precedent would have to come from the Legislature (Fleishman v Lilly & Co., supra; Schwartz v Heyden Newport Chem. Corp., supra, at 219).
In 1986, the New York State Legislature, recognizing that claims for injuries caused by exposure to toxic substances were often time barred before the harmful effects of the exposure could be discovered, adopted CPLR 214-c to provide that the limitations period in exposure cases begins to run upon discovery of the injury (see, Enright v Lilly & Co., 77 NY2d 377, 383, cert denied 502 US 868). As part of its tort reform package, the Legislature also simultaneously enacted a limited provision which expressly revived, for a one-year period, previously time-barred causes of action based on exposure to five toxic substances: diethylstibestrol, more commonly know as DES, tungsten-carbide, asbestos, chlordane, and polyvinylchloride (L 1986, ch 682, § 4). In urging approval of the limited revival statute, former Attorney-General Robert Abrams advised the Governor that "[a]n area of possible concern is the limitation in the bill on the categories of victims whose claims are revived. Ideally, the revival would have applied to all victims regardless of the nature of the chemical to which they were exposed” (Mem to Governor, Bill Jacket, L 1986, ch 682, at 3). However, legislative history indicates that the limited nature of the revival statute was *47the " 'result of compromise between the Assembly (which had voted to permit revival for all toxic substances) and the Senate which wanted to limit revival’ ” (see, Sandberg v White Labs., 871 F2d 3, 5). Moreover, in his memorandum to the Governor, the former Attorney-General noted that the five chemicals enumerated in the revival statute did "cover the groups who are generally known to have been prejudiced under current law”, but pointed out that "[a]s other groups are identified, it may be necessary to further amend the revival provisions of this bill” (Bill Jacket, L 1986, ch 682, at 3).
Under the law as it existed prior to the enactment of the tort reform package, it is undisputed that the plaintiffs claim would have accrued upon his exposure to the radioactive X-ray dye Thorotrast in 1948 or 1949, and that any cause of action for damages arising from this exposure would have been time barred by 1952, well over 40 years ago. Thus, we must now consider the question of whether CPLR 214-c may be applied retroactively to revive the plaintiffs claim for injuries allegedly caused by exposure to a chemical which was not included in the simultaneously enacted revival statute.
The majority has accepted the plaintiffs argument that subdivision (6) of the statute, which declares the discovery rule applicable to "acts, omissions or failures occurring prior to” July 1, 1986, operates to revive all barred causes of action in which the injury was neither discovered nor discoverable prior to the effective date of the new law. This interpretation of the statute is shared by one commentator, who has opined that "[a] plausible reading” of section 214-c is that "if the injury was not, and could not have been, discovered before July 1, 1986, then the new statute applies” even if "the action was barred by the old New York rule” (McLaughlin, Practice Commentaries, McKinney’s Cons Law of NY, Book 7B, CPLR C214-c:6, at 636). However, Professor McLaughlin’s commentary goes on to acknowledge that "[t]he entire retroactivity question must also be considered against the backdrop” of the companion revival statute, which resuscitated causes of action which were time barred on July 1, 1986, where they were based on exposure to the five substances enumerated in the statute (McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C214-c:6, at 637). Moreover, in rejecting a claim that the revival statute violated equal protection because the Legislature designated only five substances for revival, the Court of Appeals described CPLR 214-c, *48in contrast to the revival statute, as a "discovery rule for future application” and a "prospective only discovery rule” (Hymowitz v Lilly & Co., 73 NY2d 487, 514, 515, supra). While the Hymowitz Court was not squarely faced with the issue of whether CPLR 214-c revives certain causes of action not included within the scope of the simultaneously enacted revival statute, in my view, an examination of legislative history and the language of the statute compels the conclusion that CPLR 214-c may not be construed to revive the plaintiffs 40-year-old causes of action.
It is beyond cavil that "the Legislature may constitutionally revive a personal cause of action where the circumstances are exceptional and are such as to satisfy the court that serious injustice would result to plaintiffs not guilty of any fault if the intention of the Legislature were not effectuated” (Gallewski v Hentz & Co., 301 NY 164, 174), or where an apparent injustice " 'calls for [a] remedy’ ” (Hymowitz v Lilly & Co., supra, at 514). However, as Judge Cardozo observed in Hopkins v Lincoln Trust Co. (233 NY 213, 215), revival is such "an extreme exercise of legislative power”, that the "will to work it is not deduced from words of doubtful meaning”. To the contrary, an intent to revive time-barred causes of action "must be expressed clearly and unequivocally” (35 Park Ave. Corp. v Campagna, 48 NY2d 813, 815).
CPLR 214-c, however, contains no clear and unequivocal language expressly reviving barred causes of action, or indicating, contrary to general rules of statutory construction (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 52), that it is to be applied retroactively rather than prospectively to resuscitate stale causes of action. Thus, as the respondents argue, the most reasonable interpretation of subdivision (6) of the statute, which declares the new discovery rule applicable to "acts, omissions or failures occurring prior to” July 1, 1986, is that it was intended to explain how the new discovery rule should apply to transition cases, in which causes of action are based on exposures which occurred prior to the statute’s effective date, but which were not yet time barred. Indeed, as Professor David Siegel explains in his treatise on New York practice, subdivision (6) "addresses how [CPLR 214-c] is to be applied in transition cases”, and must not be confused with the distinct but related provision which "revived all previously dead 'exposure’ cases, but for only a limited time and for only certain substances” (Siegel, NY Prac § 40, at 48 [2d ed]).
An analogous situation arose in 1980, when the Legislature *49amended the Workers’ Compensation Law relating to occupational hearing losses, to add a provision that employees whose disablement and knowledge of disablement occurred prior to October 1, 1980, would have six months from that date to file their claims (see, Workers’ Compensation Law § 49-bb, amended by L 1980, ch 324). When called upon to interpret the statutory amendment in Matter of Thomas v Bethlehem Steel Corp. (63 NY2d 150), the Court of Appeals rejected the plaintiffs claim that the amendment created a six-month grace period which revived previously time-barred claims. Instead, the Court concluded that the six-month grace period was a transitional measure for those with viable claims as of October 1, 1980, who might otherwise have had their remaining time to file claims reduced. In support of its interpretation, the Thomas Court emphasized that the language of the amendment did not clearly indicate that it should be applied retroactively, and that an examination of the legislative history did not definitively establish an intent that the statute have unlimited retroactive application. The Court further pointed out that if the amendment were to be given unlimited retroactivity "employers would be exposed to the revival of claims that became stale decades ago”, thus opening the door "to hundreds of stale claims the defense of which may, by virtue of the passage of time, now be impossible” (Matter of Thomas v Bethlehem Steel Corp., supra, at 154, 155).
As previously noted, CPLR 214-c similarly contains no language expressly indicating that the discovery rule be applied retroactively to revive already barred causes of action. Moreover, as in Thomas, there is no clear legislative indication that the statute should be so applied. To the contrary, the fact that the Legislature simultaneously enacted a provision specifically reviving causes of action arising from exposure to five enumerated substances indicates that the Legislature did not intend CPLR 214-c to revive barred causes of action arising from exposure to other substances. The fact that the revival statute represents a compromise between the State Assembly, which had voted to permit revival of tort causes of action arising from exposure to all toxic substances, and the State Senate, which wanted to limit revival, further militates against the conclusion that the Legislature additionally intended CPLR 214-c to act, in effect, as a secondary revival statute.
Further support for the conclusion that the Legislature did not intend CPLR 214-c to act as a revival measure may be *50found in the fact that in 1993, the Legislature enacted a provision permitting revival of otherwise time-barred causes of action arising from injury caused by the implantation of silicone gel, silicone breast implants, or daikon shield intrauterine devices (see, L 1993, ch 419). Had the Legislature contemplated retroactive application of CPLR 214-c as a broad revival statute, the enactment of a second revival statute for a new group of injured plaintiffs would have been unnecessary.
Since neither the language of the statute nor legislative history supports the conclusion that CPLR 214-c revives previously barred tort causes of action, I believe that the Supreme Court properly dismissed the plaintiff’s complaint, and would affirm.
O’Brien, J. P., and Florio, J., concur with Altman, J.; Krausman and Santucci, JJ., dissent in a separate opinion by Krausman, J.
Ordered that the order is modified, on the law, by deleting the provision thereof which granted those branches of the respondents’ motion which were to dismiss the first, second, third, fourth, and seventh causes of action insofar as asserted against them and substituting therefor a provision denying those branches of the motion; as so modified, the order is affirmed, with costs to the plaintiff.